Citation Nr: 0843500	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 376A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to December 
1982.  He died in September 2005 - survived by his wife, who 
is the appellant.  She appealed to the Board of Veterans' 
Appeals (Board) from a June 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her claim of 
entitlement to aid and attendance benefits for accrued 
benefits purposes. 


FINDING OF FACT

On November 19, 2008, prior to the promulgation of a decision 
in this appeal, the Board received a statement from the 
widow-appellant indicating she was withdrawing her appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appellant's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form9 
or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).

Here, the widow-appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


